DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 10-14 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 27, it is unclear how filaments can comprise fibers. 
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10-14 and 22-28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPN 5,470,639 to Gessner or, in the alternative, under 35 U.S.C. 103 as obvious over USPN 5,470,639 to Gessner in view of USPAP 2005/0133174 to Gorley and/or USPAP 2006/0121099 to Solarek.



Claim 2, the blended filaments comprise continuous blended filaments, blended staple fibers, or both (column 3, lines 34-43). 
Claim 3, the first nonwoven outer layer and the second nonwoven outer layer each include continuous blended filaments (column 3, lines 34-43, column 6, lines 3-30, column 7, line 49 through column 9, line 30). 
Claim 10, the blended filaments may comprise from about 10 wt. % to about 75 wt. % of the elastomeric polyolefin (column 6, lines 3-57). 
Claim 11, the elastomeric polyolefin may comprise copolymers of propylene and ethylene (column 5, line 28 through column 6, line 30 and Table 1). 
Claim 12, the first nonwoven outer layer, the second nonwoven outer layer, or both, comprise spunbond filaments (column 1, lines 6-11 and column 7, line 49 through column 9, line 30). 
Claim 13, at least one of the first nonwoven outer layer and the second nonwoven outer layer includes a plurality of blended filaments comprising a blend of (i) a polymer and (ii) an elastomeric polyolefin; wherein the polymer comprises at least one of a polyolefin, a polyester, a polyamide, or combinations thereof (column 6, lines 3-30). 

Claims 23 and 24, Gessner does not appear to specifically mention the polymer comprising a biopolymer but Gessner does disclose that it is known in the art to vary polymer chemistry to provide desired properties (column 6, lines 3-30). Gorley discloses that it is known in the wipe art to construct a nonwoven fabric with a polymer blend comprising a biopolymer such as a polyhydroxyalkanoate (see entire document including [0002], [0011], [0032], [0034], and [0128]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nonwoven layers of Gessner from any suitable polymer blend, such as claimed, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claims 25 and 26, Gessner does not appear to specifically mention the wipe being a wet-wipe comprising a liquid cleaning antimicrobial composition but Gorley discloses that it is known in the wipe art to construct a wipe as either a dry wipe or a wet wipe, based on the desired use, wherein the wet wipe may comprise a liquid cleaning antimicrobial composition ([0011], [0024], [0043] and [0044]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the wipe in any suitable form, such a wet-wipe including a liquid antimicrobial composition, because some wipe applications desire a wipe with antimicrobial wiping properties. 
Claim 27, Gessner does not appear to mention including staple fibers but Gorley discloses that it is known in the wipe art to construct a nonwoven with continuous fibers, staple fibers, or a combination thereof [0039]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the nonwoven layers of Gessner from any suitable fibrous material, such 
Clam 28, Gessner does not appear to mention the wipe being disposed in a container but Gorley discloses that it is conventional to package a wet-wipe in a container [0024]. Therefore, it would have been obvious to one having ordinary skill in the art to dispose the wipe of Gessner in a container motivated by a desire to package the product for sale. 

Response to Arguments
Applicant's arguments filed 11/9/2020 have been considered but are partially moot in view of the new ground(s) of rejection.
Regarding applicant’s argument that Gessner fails to teach or suggest the nonwoven in the form of a wipe, the examiner respectfully disagrees. Gessner discloses that the nonwoven may be in the form of a wipe (column 7, lines 49-61).
Regarding applicant’s argument that Gessner fails to teach or suggest first and second outer nonwoven layers each including the claimed blend, the examiner respectfully disagrees. Gessner discloses a laminate wherein a core layer is located between first and second outer nonwoven layers of the invention (column 8, line 13 through column 10, line 17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789